Title: From Benjamin Franklin to David Hartley, 22 October 1783
From: Franklin, Benjamin
To: Hartley, David


          
            Passy, Oct. 22, 1783.
          
          I received my dear friend’s kind letter of the 4th instant from Bath, with your proposed temporary convention which you desire me to shew to my colleagues. They are both by this time

in London, where you will undoubtedly see and converse with them on the subject. The apprehension you mention that the cement of the confederation may be annihilated, &c. has not I think any foundation. There is sense enough in America to take care of their own china vase. I see much in your papers about our divisions and distractions, but I hear little of them from America; and I know that most of the letters said to come from there with such accounts are mere London fictions. I will consider attentively the proposition above mentioned against the return of my colleagues, when I hope our commission will be arrived. I rejoice to hear that your dear sister’s recovery advances, and that your brother is well: please to present my affectionate respects to them, and believe me ever, yours &c.
          
            B. Franklin
          
        